Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21489 AVIEMORE FUNDS (Exact name of registrant as specified in charter) 20 Phelps Road, Old Chatham, NY 12136 (Address of principal executive offices) (Zip code) Paul Michael Frank Aviemore Funds 20 Phelps Road, Old Chatham, NY 12136 (Name and address of agent for service) Registrant's telephone number, including area code: (518) 392-5880 Date of fiscal year end: April 30 Date of reporting period: July 31, 2008 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1 -5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Navigator Fund Schedule of Investments July 31, 2008 (Unaudited) Shares Market Value % of Net Assets EXCHANGE TRADED FUNDS AND COMMON STOCKS Exchange Traded Funds 15,000 MidCap SPDRs $ 2,191,350 79,041 Consumer Staples Select Sector SPDR 2,165,723 20,000 iShares IBOX Investment Grade Corp Bonds 2,027,200 35,000 iShares Dow Jones Consumer Goods 2,006,550 70,000 iShares IBOX MCSI Switzerland Index 1,656,200 30,000 iShares Russell 1000 Growth Index 1,619,400 18,000 iShares Lehman 1-3 Year Treasury Bond 1,494,540 5,000 iShares Lehman TIPS Bond 532,350 10,000 iShares Russell Midcap Growth Index 508,100 5,000 Proshares Ultra Mid Cap 400 332,350 14,533,763 94.58% National Commercial Banks 25 Kinderhook Bank Corp. 934 0.01% Total for Exchange Traded Funds and Common Stocks 14,534,697 94.59% (Cost $14,596,619) Cash Equivalents 812,614 First American Treasury Obligation Fund Cl Y 1.64% ** 812,614 5.28% (Cost $812,614) Total Investments 15,347,311 99.87% (Cost $15,409,233) Other Assets in Excess of Liabilities 19,295 0.13% Net Assets $ 15,366,606 100.00% ** Variable Rate Security; The Coupon Rate shown represents the rate at July 31, 2008. NOTES TO FINANCIAL STATEMENTS NAVIGATOR FUND (Unaudited) 1. SECURITY TRANSACTIONS For Federal income tax purposes, the cost of securities owned at July 31, 2008 was $15,409,233. At July 31, 2008, the composition of gross unrealized appreciation (the excess of value over tax cost) and depreciation (the excess of tax cost over value) of investments was as follows: Appreciation (Depreciation) Net Appreciation (Depreciation) ($212,631) ($61,922) 2. SECURITY VALUATION Securities that are traded on any stock exchange or on the NASDAQ over-the-counter market are valued by the pricing service at the last quoted sale price. Lacking a last sale price, an equity security is valued by the pricing service at its last bid price. When market quotations are not readily available, when the Adviser determines that the market quotation of the price provided by the pricing service does not accurately reflect the current market value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board of Trustees of the Trust. Fixed income securities generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair market value of the securities, when prices are not readily available from a pricing service or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board of Trustees. Short term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board of Trustees has determined will represent fair value. In accordance with the Trust's good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard for determining fair value controls, since fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accord with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. In September 2006, FASB issued Statement on Financial Accounting Standards (SFAS) No. 157 "Fair Value Measurements." This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosure about fair value measurements. SFAS No. 157 applies to fair value measurements already required or permitted by existing standards. In accordance with SFAS No. 157, fair value is defined as the price that would be received by the Fund upon selling an asset or paid by the Fund to transfer a liability in an orderly transaction between market participants at the measurement date. In the absence of a principal market for the asset or liability, the assumption is that the transaction occurs on the most advantageous market for the asset or liability. SFAS No. 157 established a three-tier fair value hierarchy that prioritizes the assumptions, also known as "inputs", to valuation techniques used by market participants to measure fair value. The term "inputs" refers broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The valuation techniques used to measure fair value should maximize the use of observable inputs and minimize the use of unobservable inputs. The three-tier hierarchy of inputs is summarized in three levels with the highest priority given to Level 1 and the lowest priority given to Level 3: Level 1 - quoted prices in active markets for identical securities, Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) and Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The following is a summary of the inputs used as of July 31, 2008 in valuing the Fund's assets carried at fair value: Investments Valuation Inputs in Securities Level 1  Quoted Prices $ 15,347,311 Level 2 Significant Other Observable Inputs 0 Level 3 Significant Unobservable Inputs 0 Total $ 15,347,311 Item 2. Controls and Procedures. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrants disclosure controls and procedures within 90 days of the filing date of this report. In their opinion, based on their evaluation, the registrants disclosure controls and procedures are adequately designed, and are operating effectively to ensure, that information required to be disclosed by the registrant in the reports it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commissions rules and forms. (b) There were no significant changes in the registrants internal control over financial reporting that occurred during the registrants last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3. Exhibits. (a) A separate certification for the principal executive officer and the principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended (17CFR 270.30a -2(a)), are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AVIEMORE FUNDS By: /s/ Paul Michael Frank Paul Michael Frank President Date: 9/24/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Paul Michael Frank Paul Michael Frank President Date: 9/24/2008 By: /s/ Paul Michael Frank Paul Michael Frank Chief Financial Officer Date: 9/24/2008
